Citation Nr: 1329316	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  08-16 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the thoracic spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1973 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.

In March 2009, the Veteran testified before the Board at a 
hearing held at the RO.  A transcript of that hearing is 
associated with the claims file.  The Veterans Law Judge 
(VLJ) who presided over the March 2009 hearing is no longer 
employed by the Board.  The law requires the VLJ who 
conducted the hearing to participate in the decision on 
appeal.  38 C.F.R. § 20.707 (2012).  In May 2010, the Board 
notified the Veteran of this regulation and his right to 
another hearing.  As neither the Veteran nor his 
representative have requested a new hearing, the Board will 
proceed with review of the record as it now stands.

The Board remanded the Veteran's claim in September 2009, 
September 2010, and December 2012 for additional 
development.  The claim has been returned to the Board for 
further appellate review.

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability has been raised by the record but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The evidence does not demonstrate that degenerative disc 
disease of the thoracic spine is causally or etiologically 
related to active military service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc 
disease of the thoracic spine have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2013).  The record shows that a December 2006 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The Veteran was also notified 
of regulations pertinent to the establishment of an 
effective date and disability rating in the December 2006 
letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board also finds that the duty to assist the Veteran has 
been satisfied in this case.  The record includes service 
treatment records, VA examination reports, VA treatment 
records, private treatment records, and lay evidence.  In 
the September 2009 remand, the Board requested that the RO 
obtain all outstanding records regarding treatment for the 
Veteran's thoracic spine disorder.  Once all necessary steps 
were completed, the VA examiner who performed the December 
2008 VA examination was asked to review the Veteran's entire 
claims file, to include the private treatment records 
submitted in December 2009 and copies of any additional 
records procured, and provide an addendum to the original 
opinion.

Accordingly, the VA examiner provided an addendum opinion in 
February 2010.  However, as it was unclear whether the VA 
examiner reviewed the private treatment records from 
December 2003 to May 2004 prior to completing the addendum, 
and the Veteran had reported that he felt uncomfortable with 
the December 2008 VA examiner, the Board remanded the 
Veteran's claim for further development, to include the 
provision of an additional VA examination performed by a 
qualified examiner other than the December 2008 VA examiner.  
As a result, the Veteran was scheduled for an additional VA 
examination in January 2011, and notice was sent to his last 
address of record.  The Veteran was also notified that he 
should submit any additional records of treatment received 
since February 2010.  However, the Veteran did not report 
for the scheduled examination or respond to the request for 
information.  As a result, the RO issued a Supplemental 
Statement of the Case (SSOC) in November 2011, which 
continued the denial of service connection for degenerative 
disc disease of the thoracic spine.  The record demonstrates 
that the November 2011 SSOC was returned as not deliverable 
as addressed.  

In December 2011, the Veteran's representative submitted a 
written statement asserting that the Veteran had not 
received notice of the January 2011 examination.  Therefore, 
the Veteran requested that the examination be rescheduled.  
The Veteran also reported that he had submitted a change of 
address a few years ago but the address had not been changed 
in the system.  In a November 2012 Informal Hearing 
Presentation, the Veteran's representative repeated the 
assertions and stated that the Veteran had been genuinely 
unaware of the information request and examination.

After review, the Board remanded the Veteran's claim in 
December 2012 for additional development.  First, the Board 
instructed that the RO request that the Veteran identify the 
names, addresses, and approximate dates of treatment for all 
VA and non-VA health care providers who provided treatment 
for his thoracic spine disability since February 2010.  The 
record demonstrates that the appropriate notice was sent to 
the Veteran's address of record on February 2013 and was not 
returned as undeliverable.  In addition, the Board directed 
that the RO schedule the Veteran for an additional 
examination for the purpose of determining the nature and 
etiology of any thoracic spine disability.  The evidence 
shows the Veteran was scheduled for the requested 
examination in April 2013.  However, the Veteran did not 
report for the examination or respond to the request for 
information.  38 C.F.R. § 3.159(c)(4).  As such, the RO 
issued a SSOC in June 2013 continuing the denial of service 
connection.  In July 2013, the Veteran's representative 
submitted an informal hearing presentation acknowledging 
that the Veteran did not report for the examination and 
requesting that the Board review the Veteran's case based on 
the record.  The record does not demonstrate that the 
Veteran requested to have the examination rescheduled.  As 
such, scheduling another examination in this matter is not 
required.  38 C.F.R. § 3.655 (2013); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) ("The duty to assist is not always 
a one-way street.").  Therefore, the Board finds the AMC 
substantially complied with all of the remand directives.  
See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 
268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court 
held that 38 C.F.R. 
§ 3.103(c)(2) (2013) requires that the VLJ who conducts a 
hearing fulfill two duties to comply with the above 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Here, 
the Veteran was assisted at the hearing by an accredited 
representative from Veterans of Foreign Wars of the United 
States.  The representative asked the Veteran specific 
questions regarding his in-service injury and his symptoms 
during and following separation from service.  The VLJ noted 
the Veteran's specific statements and indicated she would 
seek to obtain any other pertinent documentary evidence not 
currently associated with the claims file that might 
substantiate the claim.  No pertinent evidence that might 
have been overlooked and that might substantiate the claim 
was identified by the Veteran or his representative.  The 
hearing focused on the elements necessary to substantiate 
the claim, and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claim.  Neither the 
representative nor the Veteran has suggested any deficiency 
in the conduct of the hearing.  Therefore, the Board finds 
that, consistent with Bryant, the VLJ complied with the 
duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional 
evidence relevant to the claim is available and not part of 
the claims file.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been 
thoroughly reviewed. Although an obligation to provide 
sufficient reasons and bases in support of an appellate 
decision exists, there is no need to discuss, in detail, all 
of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (holding that the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis in this decision focuses on the most salient and 
relevant evidence and on what the evidence shows or fails to 
show with respect to the matter decided.  The Veteran should 
not assume that pieces of evidence, not explicitly discussed 
herein, have been overlooked.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (noting that the law requires only that 
reasons for rejecting evidence favorable to the claimant be 
addressed).

The Veteran asserts that his current degenerative disc 
disease of the thoracic spine had its onset during active 
duty.  He contends that in May 1975 he fell onto a tank 
hatch and was treated for his back at a hospital in 
Frankfurt, Germany.  The Veteran reports that physicians 
diagnosed degenerative disc disease at that time.  He states 
that he has had continuous symptoms since the in-service 
injury, although he did not receive treatment immediately 
following separation from service because he was unable to 
afford health insurance.  

Service connection may be established for a disability 
resulting from a disease or injury incurred in service or 
for a disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing 
service connection generally requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) 
an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service 
disease or injury and the present disability.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal 
Circuit recently held that continuity of symptomatology 
under 38 C.F.R. § 3.303(b) applies only to chronic diseases 
listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 
1331, 1338 (2013).  As degenerative disc disease of the 
thoracic spine is not listed as a chronic disease under 
38 C.F.R. § 3.309, the provisions of 38 C.F.R. § 3.303(b) 
are not applicable in this case. 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed prior to acceptance and enrollment and was 
not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  
This presumption of sound condition attaches only where 
there has been an induction examination in which a disease 
or injury was not noted but which manifested or was incurred 
in service.  Gilbert v. Shinseki, 26 Vet. App. 48, No. 11-
2355, 2012 WL 5233422 (Vet. App. Oct. 24, 2012) ("Once the 
presumption of soundness is applied, if the Secretary is 
unable to rebut the presumption, the disease or injury that 
manifested in service is deemed incurred in service, such 
that the second element of service connection is 
established."); see also Holton v. Shinseki, 557 F.3d 1362, 
1366 (Fed.Cir. 2009).  The term "noted" in section 1111 of 
the statute denotes only such conditions as are recorded in 
examination reports.  History provided by a veteran of the 
pre-service existence of conditions recorded at the time of 
the entrance examination does not, in itself, constitute a 
notation of a pre-existing condition.  38 C.F.R. § 
3.304(b)(1) (2013); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

The Board is to consider all lay and medical evidence as it 
pertains to the issues.  38 U.S.C.A. § 7104(a) (West 2002) 
("decisions of the Board shall be based on the entire record 
in the proceeding and upon consideration of all evidence and 
material of record").  Competency of evidence differs from 
weight and credibility.  Competency is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while credibility is a factual 
determination going to the probative value of the evidence 
to be made after the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

The absence of contemporaneous medical evidence is a factor 
in determining credibility of lay evidence, but lay evidence 
does not lack credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of 
contemporaneous medical records does not serve as an 
"absolute bar" to the service connection claim); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as 
not credible any uncorroborated statements merely because 
the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms").  In determining whether statements submitted by 
a veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert 
v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran denied a history of recurrent back pain on a 
November 1973 report of medical history, and his spine and 
musculoskeletal system were normal on examination in 
November 1973.  A May 1975 service treatment record shows 
the Veteran complained of lower back ache or sharp pain, 
with limited range of motion.  An additional May 1975 
service treatment record from the orthopedic clinic in 
Frankfurt, Germany shows the Veteran had a history of 
increasing back pain for four years.  He denied a history of 
trauma and indicated pain in the mid-thoracic region, 
midline over the spine.  Flexion was to 40 degrees with 
tenderness over T9-10 area.  There was a notation that X-ray 
examination showed narrowing of disc space at T9-10, 
although a question mark followed the word "X-ray."  The 
assessment was narrowing disc space at T9-10 and early 
degenerative changes.  The Veteran's June 1975 discharge 
examination indicates that the Veteran's spine and 
musculoskeletal system were normal.  The Veteran reported a 
history of recurrent back pain on a June 1975 report of 
medical history. 

A December 2003 private treatment record shows the Veteran 
had chronic, recurrent low thoracic pain that dated back to 
a fall while in service.  The Veteran reported that he fell 
onto a TC hatch in 1974 and that he had progressive, 
worsening back pain ever since.  X-ray examinations of the 
C-spine, thoracic spine, and lumbar spine failed to show any 
significant problems.  There were no significant changes 
noted, especially in the area of point tenderness in the low 
thoracic spine and thoracolumbar junction.  The impression 
was thoracic facet syndrome versus disk disruption versus 
popping rib syndrome with regional myofascial pain.  The 
private physician indicated that notes from Dr. J. Johnson's 
office referenced chronic back pain for 20 years or more, 
and there was a reference for physical therapy as well as 
Paxil.  A January 2004 private treatment record reflects an 
assessment of chronic, recurrent thoracolumbar strain, 
possible facet syndrome, and a March 2004 private treatment 
record shows an impression of thoracolumbar facet syndrome 
versus regional myofascial pain versus thoracic disk 
protrusion.  

An April 2004 magnetic resonance imaging scan (MRI) of the 
thoracic spine without contrast was performed.  The findings 
were normal thoracic kyphosis, and vertebral body height and 
marrow signal appeared maintained.  Discogenic endplate 
changes/Schmorl's nodes were identified involving T9, T10, 
and T11.  There was no evidence of vertebral body 
malalignment, and there was some disc space narrowing in the 
mid thoracic spine.  At T8-T9, there was minimal disc bulge 
eccentric to the left which indented the ventral aspect of 
the thecal sac without causing spinal stenosis or neural 
foraminal narrowing.  At T9-T10, there was minimal posterior 
disc/osteophyte complex bulge eccentric to the right which 
indicted the ventral aspect of the thecal sac without 
causing spinal stenosis or neural foraminal narrowing.  
Similar findings were identified on the left at T10-T11.  
The impression was mild degenerative changes involving the 
disc from T8-T9 to T10-T11 without spinal stenosis or neural 
foraminal narrowing.  

In June 2007, the Veteran underwent VA examination in 
connection with his claim.
The Veteran reported medical management of chronic pain in 
the thoracic spine for over 30 years, and the record 
reflects that the Veteran claimed that his thoracic spine 
condition at T10-T12 had its onset in 1974.  The Veteran 
reported that in 1974 he slipped in the rain and landed on a 
TC Hatch on top of a track while serving in the Army in 
Germany.  He stated that he injured his thoracic spine and 
was hospitalized for a disc injury at T-12.  He reported 
that he had been seeing chiropractors for years and that he 
recently had several trigger point injections for worsening 
back pain.  He denied subsequent trauma to his spine.  There 
was a history of stiffness, spasms, and pain noted, and the 
location and distribution of the pain was T-10, T-11, and T-
12.  A July 2007 MRI of the lumbosacral spine showed mild 
rotoscoliosis with generative change, minimal wedging of L1, 
and multiple level early degenerative disc disease.  A July 
2007 MRI of the thoracic spine demonstrated mild 
rotoscoliosis with minimal degenerative change and no 
specific vertebral body, disc interspace, or posterior 
element abnormality.  The VA examiner diagnosed degenerative 
disc disease of the thoracic spine at T-10-T-12 but did not 
provide a medical opinion concerning the etiology of the 
Veteran's diagnosis.

The record indicates the Veteran did not report for a 
scheduled VA examination in November 2008.  

In December 2008, the Veteran was provided an additional VA 
examination to determine the nature and etiology of any 
thoracic spine disability.  The Veteran reported that while 
stationed in Germany he fell back against a tank hatch, 
injuring his middle back in 1974 or 1975.  He stated he was 
taken to the military hospital and told he had disc wedging 
in the spine.  Two years later he noticed pain in the middle 
of the back to the low back and had been to chiropractors 
for manipulation.  It was noted that the Veteran also had a 
lumbar spine condition and neck condition.  The VA examiner 
provided a diagnosis of thoracic spine, with subjective 
report of mid and lower thoracic pain.  When asked whether 
the Veteran's thoracic spine disability was related to his 
military service, the VA examiner stated the issue could not 
be resolved without resorting to mere speculation.  
Specifically, the VA examiner cited the lack of medical 
records demonstrating treatment for a thoracic spine 
disability since service.  In addition, the VA examiner 
noted that a 2007 X-ray examination did not report any 
wedging of the thoracic vertebra.  The VA examiner noted 
that although the Veteran reported having back pain for four 
years in May 1975, there was no mention of a traumatic event 
to the spine, and that two months later physical objective 
findings on the June 1975 examination report showed the 
spine was normal.  The VA examiner also commented that there 
were no objective records to support that the Veteran's mid 
low back pain incident documented in service was a chronic 
thoracic spine condition.

In March 2009, the Veteran testified that he had not injured 
his back before service; rather, he had first injured his 
back when he slipped and fell onto a TCX in May 1975.  He 
stated that he had landed straight on his back and 
complained of a back problem the following day.  The Veteran 
asserted that he had not filed a claim for benefits sooner 
as he did not have much knowledge of the process; however, 
he had experienced continuous pain since the injury.  He 
reported that he had been treated by chiropractors in the 
1980s.

In a February 2010 addendum, co-signed by the December 2008 
VA examiner, a VA physician stated that, as the Veteran had 
not provided any treatment records suggesting a link between 
his current thoracic spine disorder and service, the 
Veteran's thoracic spine disorder was less likely than not 
related to service.  

Pursuant to the Board's December 2012 remand, the Veteran 
was scheduled for an additional VA examination in April 
2013.  However, the Veteran did not report for the 
examination.  

Service treatment records show the Veteran reported a 
history of back pain dating back prior to his entrance into 
service.  However, as the Veteran's spine and 
musculoskeletal system were normal on his November 1973 
entrance examination and no back disability was noted on the 
examination report, the Veteran is presumed sound upon 
entrance into service.  

With respect to a current disability for purposes of service 
connection, X-ray examination in July 2007 showed mild 
rotoscoliosis with minimal degenerative change, and the VA 
examiner diagnosed degenerative disc disease of the thoracic 
spine at T-10-T-12.  As such, the evidentiary requirement of 
demonstrating a current disability has been satisfied.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Concerning 
an in-service injury, service treatment records show the 
Veteran complained of lower back pain in May 1975, and a May 
1975 service treatment record reflects an assessment of 
narrowing disc space at T9-10 and early degenerative 
changes.  As a result, the Board finds the Veteran has 
established an in-service injury for the purpose of service 
connection.  

With evidence of a current disability and an in-service 
injury, the remaining element required to establish service 
connection is a nexus between the current disability and the 
in-service injury.  In this case, the medical evidence of 
record does not include an etiological opinion relating the 
Veteran's current degenerative disc disease of the thoracic 
spine to his active duty service.  The Board previously 
found that the VA medical opinions of record were inadequate 
for purposes of establishing service connection and 
therefore remanded the Veteran's claim for additional VA 
examination.  However, the Veteran did not report for the 
examination, nor does the record contain any medical opinion 
linking the Veteran current DDD to service.  As a result, 
the only evidence of record indicating an association 
between degenerative disc disease of the thoracic spine and 
active duty service are the Veteran's own assertions.  

The Veteran is competent to describe symptoms such as back 
pain, which he is able to perceive through the use of his 
senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) 
(lay testimony is competent as to symptoms of an injury or 
illness, which are within the realm of one's personal 
knowledge).  However, it is well established that a 
layperson without medical training, such as the Veteran, is 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, such as degenerative 
disc disease.  See 38 C.F.R. § 3.159(a)(1).  In certain 
unique instances, lay testimony may be competent to 
establish medical etiology or nexus.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As the origin or 
cause of degenerative disc disease is not a simple question 
that can be determined based on mere personal observation by 
a lay person, the Veteran's lay testimony is not competent 
to establish medical etiology or nexus.  See Jandreau, 492 
F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  It is 
not shown that the Veteran or his representative is 
otherwise qualified through specialized education, training, 
or experience to offer a medical opinion as to the etiology 
of degenerative disc disease.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  As such, the Veteran's lay opinion does 
not constitute competent medical evidence and lacks 
probative value. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for degenerative disc disease of the thoracic 
spine.  In reaching the above conclusion, the Board has 
considered the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claim, that doctrine does not suffice to establish 
entitlement to the benefit sought, and service connection 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 55-56.


ORDER

Entitlement to service connection for degenerative disc 
disease of the thoracic spine is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


